FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                 February 3, 2015
                                   TENTH CIRCUIT
                                                               Elisabeth A. Shumaker
                                                                   Clerk of Court

 SHAMEKA BANKS; TIMOTHY
 JOHNSON; CAROL JONES,

          Plaintiffs-Appellants,                       No. 14-7067
 v.                                          (D.C. No. 6:14-CV-00100-RAW)
                                                       (E.D. Okla.)
 AMERICAN BAPTIST CHURCHES;
 BACONE CHRISTIAN COLLEGE;
 MUSKOGEE REGIONAL MEDICAL
 CENTER,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before GORSUCH, MURPHY, and HOLMES, Circuit Judges.


      While attending Bacone Christian College, Timothy Johnson was sent to

Muskogee Regional Medical Center to undergo psychiatric treatment. No one

contacted Mr. Johnson’s mother, Shameka Banks, or his grandmother, Carol

Jones. Mr. Johnson, Ms. Banks, and Ms. Jones allege that Bacone, MRMC, and



      *
         After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
American Baptist Churches should’ve notified the family about Mr. Johnson’s

hospitalization. The district court dismissed the complaint for failure to state a

claim under Fed. R. Civ. P. 12(b)(6). See Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007).

      On appeal, the family members insist their case is strong but do not directly

address any of the dispositive problems the district court identified in their

pleadings, let alone point out any defects in that court’s judgment. While this

court takes seriously its obligation to construe liberally pro se filings like those

here, it will not invent arguments for reversal that a litigant does not even touch

upon. See Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th

Cir. 2005). This court “cannot take on the responsibility of serving as the

litigant’s attorney in constructing arguments and searching the record.” Id. Pro

se litigants, moreover, are not excused from following the same rules of

procedure that govern other litigants. Id. The family members’ briefs don’t come

close to complying with Fed. R. App. P. 28 — the rule governing the form and

content of appellate briefs. The briefs fail to list any issues for appeal, don’t

explain why the court erred in dismissing their claims, and lack any citations to

authority whatsoever.




                                         -2-
    The judgment is affirmed.


                                ENTERED FOR THE COURT



                                Neil M. Gorsuch
                                Circuit Judge


.




                                 -3-